DETAILED ACTION
This office action is responsive to the amendment and Request for Continued Examination filed July 30, 2021. By that amendment, claim 1 was amended. Claims 1-18 stand pending, though claims 4-11 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021, has been entered.
Response to Arguments
The outstanding rejection of claims 1-3 and 12-18 under 35 USC 112(b) was overcome by the amendment of July 30, 2021. 
The outstanding rejection under 35 USC 102(a)(1) in view of Sheffer et al. (US 2011/0190816 A1) (Sheffer ‘816) and the outstanding rejections under 35 USC 103 in view of Sheffer ‘816 or Sheffer ‘816 and Sheffer et al. (US 9,173,686 B2) (Sheffer ‘686) were overcome by the amendments of July 30, 2021. The arguments related to those rejections are moot since newly presented rejections are related to art not previously 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2003/0208203 A1).
Regarding claim 1, Lim teaches at fig. 2 a delivery system comprising: 
a working sleeve 130 comprising a hollow elongate body, a proximal end (right in fig. 2) having an opening for receiving an insertion instrument 20, and a distal end for placement against a bony surface (left in fig. 2, near elements 120/121); and 
an insertion instrument 20 for delivering a spinal stabilization device 100 through the working sleeve 130 and to an implantation site 552/554/556, the insertion instrument 20 having a movable arm 52 configured to pivot up to about 90 degrees [0046] for holding the spinal stabilization device 100 in a first, low profile configuration (fig. 2) for insertion through the working sleeve, the insertion instrument further having a spindle mechanism (pivot points as seen in linkage mechanism) for pivoting up the movable arm 52 to hold the spinal stabilization device 100 in a second, upright configuration as in fig. 4 for delivery to the implantation site.  

Discussion of claim terms in claim 1
The term “up” as used in the claim – “pivoting up the movable arm” – (and “upright” in claim 13) are understood as a reasonably broad terms to mean that the movable arm pivots to a position away from, or proud from, the insertion instrument. The term “pivoting up” is not understood to require any particular direction of pivoting. 
A “spindle” is known to be a “rod or pin serving as an axis that revolves or on which something revolves” (Google Define, 2021). The pins in the linkage of the device are understood to read on the claimed spindle. 

Regarding claims 2 and 3, the spinal stabilization device is not a positively recited element in claim 1. Examiner treats these as intended use limitations. There is no particular reason that the stabilization device 100 cannot be placed in or used in the claimed locations. Lim additionally has contemplate use with other types of implants [0061].
Regarding claim 13, the upright configuration is angled up to about 90 degrees relative to the first low profile configuration [0046]. 
Regarding claim 14, shaft 40 of the Lim device is considered to be in the form of a trocar capable of being inserted into the working sleeve 130, as presently claimed. 
Regarding claims 17 and 18, there is no reason that a properly sized endoscope could not be utilized by passing through the working sleeve 130 or an endoscope be utilized in some other aspect of a surgery carried out with the Lim device. Lim teaches the procedure carried out by his device being minimally invasive (abstract). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2003/0208203 A1).
Regarding claim 12, Lim teaches the limitations of claim 1, but fails to teach the proximal end formed with a knob – rather it is formed with a pivoting actuating handle 30. A knob and a handle are known to be functionally equivalent structures for permitting a user to grasp an instrument and apply force thereto to actuate another portion of the device. It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Lim device with a knob in place of the handle 30 in order to provide a functionally equivalent graspable portion which is more ergonomic for a surgeon. Examiner proposes that this modification can be made by simply placement of a captive knob in-line with the shaft 40, and placement of interacting threads thereon, to permit threadedly axially moving extension 40 by rotation of the knob to actuate the distal end of the device instead of axially moving the shaft by pivoting of handle 30. 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2003/0208203 A1) in view of Sheffer et al. (US 9,173,686 B2) (Sheffer ‘686).
Regarding claims 15 and 16, the limitations of claim 3 were taught by Lim, above, but Lim failed to teach a crimpling plier configured for insertion into the sleeve or configured to crimp an interspinous device onto a spinous process. Lim teaches use of his tool to insert other types of implants [0061].
Sheffer ‘686 teaches an interspinous implant which is carried by an inserter tool and implanted into the patient. The interspinous implant is taught being crimped onto the spinous process (col. 4, lines 28-32). Examiner takes official notice of use of pliers to crimp components being an old and well known technique. 
Based on the teaching of Sheffer ‘686 and suggestion by Lim, it would have been obvious to one with ordinary skill in the art at the time of the invention to utilize the Lim device to insert an interspinous implant. Doing so would have involved use of a pair of pliers to crimp portions of Sheffer’s implant to the processes. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799